NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 DAVID CHAVEZ-MACIAS,                            No.    13-72243

                  Petitioner,                    Agency No. A092-827-571

   v.
                                                 MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 27, 2016**

Before:      TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

        David Chavez-Macias, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

deportation proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Avagyan v. Holder, 646


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 672, 678 (9th Cir. 2011). We deny the petition for review.

      The BIA did not abuse its discretion in determining Chavez-Macias failed to

show the due diligence required to equitably toll the filing deadline for his motion

to reopen, where the motion was filed more than 16 years after the final

administrative order, see 8 C.F.R. § 1003.2(c)(2), and Chavez-Macias offers no

argument or evidence to support a finding of diligence, see Avagyan, 646 F.3d at

679 (equitable tolling is available to an alien who is prevented from timely filing a

motion to reopen due to deception, fraud, or error, as long as petitioner exercises

due diligence in discovering such circumstances).

      Because the diligence determination is dispositive, we need not remand in

light of this court’s intervening decision in Hernandez v. Holder, 738 F.3d 1099

(9th Cir. 2013).

      PETITION FOR REVIEW DENIED.




                                          2                                    13-72243